Citation Nr: 1506442	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  09-41 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a higher evaluation for residuals of prostate cancer, status post radical prostatectomy evaluated as 100 percent disabling from December 2, 2008; 20 percent from July 1, 2009; and 100 percent from October 21, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which granted service connection and assigned an initial 100 percent rating from December 2008 and a 20 percent rating from July 2009 for residuals of prostate cancer.  In a September 2012 rating decision, the RO increased the rating to 100 percent, effective October 21, 2009.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In November 2013, prior to the promulgation of a decision in the appeal, the Veteran, requested withdrawal of the appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. §7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a November 2013 statement, the Veteran noted that he filed an appeal in August 2009 regarding "the reduction of prostate cancer to 20% for the period 7/1/09 to 10/30/09."  He further noted that the rating had since been increased to 100 percent from November 1, 2009.  In conclusion, he said "I wish to withdraw that appeal dated 8/12/09 only."  

In a December 2013 letter to the Veteran, the RO acknowledged his request to withdraw the appeal.  

The Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


